DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal et al (EP 1310351 A1: figures on pages 13-19) taken together with Nelson et al (2010/0140842 A1: figures 3-9 and paragraphs 6-10, 14, 15, 36, 39, 42-44, 47, 53-54, 57, 66 and 108) and Feigenblum (FR 3015919 A1: translation-first paragraph of the description).
Stiesdal et al disclose a process of forming a turbine blade as illustrated on page 10.  The process involves laying up dry fibers on a mold (22), applying cores (35, 35) on the first laid fiber layers and placing fibers between the cores as illustrated on page 14.  More fibers are laid on the cores as illustrated on page 15 and finally a second mold (48) is placed on the assembly.  Resin is injected to the fibers in the mold and vacuum is used to help impregnate the fibers in the mold as illustrated on pages 18 and 19.  The reference does not disclose using a phase change material to control the heat during the curing of the resin.
Nelson et al disclose a method of forming aircraft parts or other industrial parts (paragraph 36) wherein a phase change material is used to absorb heat to prevent exothermic reactions from increasing the temperatures above a desired temperature level (paragraph 42).  The phase change materials are placed strategically on molding tools.  The tool can be a mandrel as detailed in paragraph 44.
Feigenblum disclose using VARTM to form large-sized parts such as aircraft wings or wind turbine blades.  This reference is merely cited as a teaching reference to illustrate that composite molding of turbine blades and aircraft wings are within the skill of the same composite molding art.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process of Stiesdal et al by using a phase change material to control the heat produced by exothermic reactions within a large-scale composite molding process as disclosed by Nelson et al for the purpose of avoiding excessive heat when molding large composite articles to prevent defective parts.  The exact placement of the phase change material is based upon the particulars of the part being formed and the thickness as recognized by Nelson et al.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggests the method of claim 1 wherein after the cross-linking reaction is completed removing a core or mandrel from the molded article and unmounting the phase change material from a first region and remounting that unmounted material at a second region.  The reference to Nelson et al clearly teaches using a phase change material to remove excess heat, but does not disclose using a “hot” phase change material to supply heat at another location.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        12/16/2022